Geace, L.
This is an appeal from the judgment of the district court of Ward county, where in an action for conversion, plaintiff recovered a judgment which, including costs, amounted to $842.35. The action is one in conversion brought to recover the value of certain buildings owned by plaintiffs, which they claim have been converted by defendant. In due time after the entry of the judgment, plaintiffs made a motion for judgment notwithstanding the verdict or for a new trial, which was denied.
The material facts necessary to be stated, follow: Prior to August 1918, one Dr. Yoeman owned the SW|- of section 18, township 160, range 83 and Ole Nesvold owned the SE^ of the same section. For several years prior to that year, Nesvold had rented the Yoeman quarter and lived upon it. Under an arrangement with Yoeman he placed upon the rented land from Yoeman, three certain buildings, a *210chicken bouse, a machine shed, and another small building, with the understanding and agreement that when he moved from the land he could take the buildings he had placed thereon. In August 1918, the defendant purchased the Yoeman’s quarter with actual knowledge of plaintiff’s ownership of the three buildings above mentioned. On the 7th day of September 1918, the defendant purchased the Nesvold quarter under the terms of a written agreement. The defendant took no deed of the Yoeman land from Yoeman to himself, but caused it to bo deeded to one, George W. Jones, who purchased it from the defendant. The defendant also sold to Jones the Nesvold quarter. At the time of the sale and transfer of the land to Jones, Nesvold was in actual possession of the Yoeman’s quarter and was there at the time Jones arrived and took possession of it. Nesvold about this time attempted to remove the three buildings, but by Jones was not permitted to do so. He then went to Truro, a small town about thirty-five miles from Minot, and telephoned to the defendant at the latter placo, who informed him that the buildings belonged to the defendant and forbade their removal from the premises.
The defendant specifies numerous errors, all of which have been considered. The decision of two of them will dispose of this appeal. He contends under the first assignment that the facts pleaded and proved by plaintiffs do not establish conversion of the buildings by the defendant, nor give a right of action against him on that ground. We deem it unnecessary to go into a lengthy discussion of the reasoning of defendant with reference to the essential elements of conversion, or to discuss at length the authority cited by him. It is unnecessary to consider all the refinements that may bear upon or enter into the subject of conversion. The case is simple. It is certain that plaintiff was the owner and had the right to possession of the buildings, unless, as defendant maintains, that plaintiff sold them to him. In effect it is the claim of defendant that the consideration expressed in the written agreement covering the land represented the agreed purchase price for both the land and these buildings; this claim will receive further consideration later in the opinion, but for the present it will be assumed as plaintiff contends, that the buildings were not included with the sale of the land. If the plaintiff lost the buildings, by whose act did he lose them ? There can be but one answer to this question, which is, *211he lost them by reason of the defendant exercising dominion over them, and selling them to Jones. In making that sale he must necessarily have assumed the attitude of claiming that the buildings were his; that he had a right to take and dispose of them for his own benefit and use. If the buildings were not in fact his, he converted them to his own'use when he disposed of them as above stated, knowing they were plaintiff’s buildings. If this be true, defendant’s acts in this respect were tortious. By his acts he excluded the plaintiff from dominion over his property and asserted it in himself and sold it, and this, in defiance of and inconsistent with the plaintiff’s rights of property. This was conversion of property, nothing less, 26 B. C. L. 1098, 1110, 1113.
Defendant’s second assignment of error rests upon the claim that certain evidence offered on behalf of defendant was excluded and stricken out. By this evidence, defendant attempted to show that the three buildings which at the time defendant purchased plaintiff’s land, were on the Yoeman quarter, were included in the deal, that is, in the purchase of plaintiff’s land. With reference to this, the defendant gave the following testimony: “I told Mr. Nesvold that I had bought the Yoeman’s place and that I would like to figure with him buying his quarter. We talked over about — we talked the matter over about the buildings and he said that he had a couple of buildings on the Yoe-man’s farm, which I knew. Dr. Yoeman had fold me. So I agreed with him that I would buy his quarter and it "was understood perfectly that the buildings on the Yoeman’s place should go in with the deal.” He said, “If I sell my farm I have no further use for the buildings, and he said that if we come to a close, or the close of a deal, that I might sell them off; that he had no more use for it. That he expected to move out of the country; away down to Willow city.”
The defendant further testified that Nesvold said that if he did not sell, he would have to buy a house, and that he didn’t have the money to buy that with. Defendant testified to the effect that this conversation was had after defendant had purchased the Yoeman land and after he had informed Nesvold to that effect. All of such evidence on objection by plaintiff was excluded; the court did not permit it to be considered by the jury and instructed the jury to that effect. In this, we think, the court erred. It should have received such testimony. It *212related, we think, to the question of consideration. We think, however, in this connection, that it is incumbent upon the’ defendant before he can avoid liability to show that there was an agreement under which the buildings were purchased, other than the -written one. The buildings were not included in the deal under the written agreement. If there were another agreement under which they were purchased, and that can be shown by competent evidence, such evidence would be competent and admissible. The reception of evidence of such an agreement, if any, and proof relating to' the consideration of the written agreement would not, we believe, violate the rule, that parol evidence is not admissible to vary the terms of a .written instrument.
We think it is clear there must be a new trial. The judgment appealed from is reversed and the case is remanded for further proceedings not inconsistent with this opinion. Appellant is entitled to his costs and disbursements on appeal.
Biedzelu, Oh. J., and RobiNSON, J., concur.